     Case 2:20-cv-00882-FMO-E Document 32 Filed 04/19/21 Page 1 of 1 Page ID #:358



1

2

3

4

5

6

7

8
                                       UNITED STATES DISTRICT COURT
9
                                  CENTRAL DISTRICT OF CALIFORNIA
10

11
     GINO CAMPANOTTO, on behalf of                )   Case No. CV 20-0882 FMO (Ex)
12   himself and all others similarly situated,   )
                                                  )
13                        Plaintiff,              )
                                                  )   ORDER DISMISSING ACTION
14                 v.                             )
                                                  )
15   HOME DEPOT USA, INC.,                        )
                                                  )
16                        Defendant.              )
                                                  )
17                                                )

18          Having reviewed the parties’ Joint Response to Order to Show Cause re: Sanctions or

19   Dismissal (Dkt. 31), whereby the parties advise the court that they have reached a settlement, IT

20   IS ORDERED that this action is dismissed without costs and without prejudice to the right, upon

21   good cause shown, no later than 30 days from the filing date of this Order, to re-open the

22   action if the settlement is not consummated. The court retains full jurisdiction over this action and

23   this Order shall not prejudice any party to this action.

24   Dated this 19th day of April, 2021.

25                                                                          /s/
                                                                    Fernando M. Olguin
26                                                              United States District Judge

27

28
